Exhibit 10.4

CHANGE IN CONTROL AGREEMENT
2008 Restatement

Effective Date: January 1, 2004,
As Amended and Restated December 30, 2008,
For Compliance with Code § 409A

This CHANGE IN CONTROL AGREEMENT (“Agreement”) is made by WEST COAST BANCORP
(“Bancorp”) and WEST COAST BANK (“Bank”) (collectively “Company”) and XANDRA
McKEOWN (“Executive”).

RECITALS

A. The Executive is employed by the Company as its Executive Vice President,
Commercial Banking Group Manager.   B. The Board recognizes that a possible or
threatened Change in Control may result in key management personnel being
concerned about their continued employment status or responsibilities. In
addition, they may be approached by other companies offering competing
employment opportunities. Consequently, they will be distracted from their
duties and may even leave the Company during a time when their undivided
attention and commitment to the best interests of the Company and Bancorp’s
shareholders would be vitally important.   C. The Company considers it essential
to its best interests and those of Bancorp’s shareholders to provide for the
continued employment of key management personnel in the event of a Change in
Control.   D. Therefore, in order to—                  (7) Encourage the
Executive to assist the Company during a Change in Control and be available
during the transition afterwards;                  (8) Give assurance regarding
the Executive’s continued employment status and responsibilities in the event of
a Change in Control;     (9) Provide the Executive with Change in Control
benefits competitive with the Company’s peers; and     (4) Comply with the
requirements of Internal Revenue Code § 409A so that the Change in Control
benefits can continue to be provided to the Executive on a tax-deferred basis
until they are actually paid to the Executive     —the parties agree to the
following amended and restated:

TERMS AND CONDITIONS

1. DEFINITIONS. Words and phrases appearing in this Agreement with initial
capitalization are defined terms that have the meanings stated below. Words
appearing in the following definitions which are themselves defined terms are
also indicated by initial capitalization.                  (a) “Beneficial
Ownership” means direct or indirect ownership within the meaning of Rule
13(d)(3) under the Exchange Act.               

--------------------------------------------------------------------------------


               (b) “Board” means Bancorp’s Board of Directors.   (c) “Cause”
means either:                  (1) Any of the circumstances that qualify as
grounds for termination for cause under the Executive’s employment agreement as
in effect at the time; or     (2) If no employment agreement is in effect at
that time or if the employment agreement in effect at that time does not specify
grounds for termination for cause, any of the following circumstances shall
qualify as “Cause” under this Agreement:                    (A) Embezzlement,
dishonesty or other fraudulent acts involving the Company or the Company’s
business operations;       (B) Material breach of any confidentiality agreement
or policy;       (C) Conviction (whether entered upon a verdict or a plea,
including a plea of no contest) on any felony charge or on a misdemeanor
reflecting upon the Executive’s honesty;       (D) An act or omission that
materially injures the Company’s reputation, business affairs or financial
condition, if that injury could have been reasonably avoided by the Executive;
or       (E) Willful misfeasance or gross negligence in the performance of the
Executive’s duties provided, however, that the Executive is first given:      
               (i) Written notice by the Committee specifying in detail the
performance issues; and         (ii) A reasonable opportunity to cure the issues
specified in the notice.                (d) “Change in Control” means:     (1)
Except as provided in subparagraph (B) below, an acquisition or series of
acquisitions as described in subparagraph (A) below.       (A) The acquisition
by a Person of the Beneficial Ownership of more than 30% of either:         (i)
Bancorp’s then outstanding shares of common stock; or         (ii) The combined
voting power of Bancorp’s then outstanding voting securities entitled to vote
generally in the election of directors;  

--------------------------------------------------------------------------------


                                             (B)          This paragraph
(1) does not apply to any acquisition:   (i) Directly from the Company;     (iv)
By the Company; or     (iii) Which is part of a transaction that satisfies the
exception in paragraph (3)(A), (B) and (C) below;               

                              (2) The incumbent directors cease for any reason
to be a majority of the Board. The “incumbent directors” are directors who are
either:                    (A) Directors on the Effective Date; or       (B)
Elected, or nominated for election, to the Board by a majority vote of the
members of the Board or the Nominating Committee of the Board who were directors
on the Effective Date. However this subparagraph (B) does not include any
director whose election came as a result of an actual or threatened election
contest regarding the election or removal of directors or other actual or
threatened solicitation of proxies by or on behalf of a Person other than the
Board;                  (3) Consummation of a merger, reorganization or
consolidation of Bancorp or the sale or other disposition of substantially all
of its assets, except where:       (A) Persons who, immediately before the
consummation, had, respectively, a Controlling Interest in and Voting Control of
Bancorp have, respectively, a Controlling Interest in, and Voting Control of the
resulting entity;       (B) No Person (other than the entity resulting from the
transaction or an employee benefit plan maintained by that entity) has the
Beneficial Ownership of more than 30% of either:         (i) The resulting
entity’s then outstanding shares of common stock or other comparable equity
security; or         (ii) The combined voting power of the resulting entity’s
then outstanding voting securities entitled to vote generally in the election of
directors,   except to the extent that Person held that Beneficial Ownership
before the consummation; and       (C) A majority of the members of the board of
directors of the resulting entity were members of the Board at either the time:
        (iii) The transaction was approved by the Board; or         (ii) The
initial agreement for the transaction was signed; or                  (4)
Approval by Bancorp’s shareholders of its complete liquidation or dissolution.  
(e) “Change in Control Proposal” means any proposal or offer that is intended to
or has the potential to result in a Change in Control.  

--------------------------------------------------------------------------------


               (f) “Code” means the Internal Revenue Code of 1986.
               (g) “Committee” means the Compensation and Personnel Committee of
the Board.   (h) “Controlling Interest” means Beneficial Ownership of more than
50% of the outstanding shares of common stock of a corporation or the comparable
equity securities of a noncorporate business entity.   (i) “Disability” means
that either the carrier of any Company-provided individual or group long-term
disability insurance policy covering the Executive or the Social Security
Administration has determined that the Executive is disabled. Upon the request
of the Committee, the Executive will submit proof of the carrier’s or the Social
Security Administration’s determination.   (j) “Effective Date” means January 1,
2004, the original effective date of this Agreement. (The effective date of this
2008 Restatement is December 30, 2008.)   (k) “ERISA” means the Employee
Retirement Income Security Act of 1974.   (l) “Exchange Act” means the
Securities Exchange Act of 1934.   (m) “Good Reason” means any one of the
following:     (1) Any material reduction in the Executive’s salary or reduction
or elimination of any compensation or benefit plan benefiting the Executive,
which reduction or elimination does not generally apply to substantially all
similarly situated employees of the Company or such employees of any successor
entity or of any entity in control of Bancorp or the Bank;     (2) A relocation
or transfer of the Executive’s place of employment to an office or location that
is more than 35 miles from the Executive’s then current place of employment; or
                 (3) A material diminution in the Executive’s responsibilities,
authority or duties.   (n) “Person” means any individual, entity or group within
the meaning of Sections 13(d) and 14(d) of the Exchange Act, other than a
trustee or fiduciary holding securities under an employee benefit plan of the
Company.   (o) “Termination Event” means any of the following events:     (1)
The Executive terminates employment for Good Reason within 24 months after a
Change in Control; provided, however, that for purposes of Section 4(g)(2) of
this Agreement (exception to the six-month delay in payment of the severance
benefit), the Executive will be deemed to have terminated employment for Good
Reason only if:       (A) The termination occurs within 24 months after the
occurrence of a Good Reason event; and                    (B) Before terminating
employment, the Executive provided the Company:         (i) With reasonable
notice of the occurrence of the Good Reason event; and               

--------------------------------------------------------------------------------


        (ii)          A period of at least 30 days in which the Company could
remedy the Good Reason event;       (2) The Company terminates the Executive’s
employment other than for Cause, Disability or death within 24 months after a
Change in Control;       (3) The Company terminates the Executive’s employment
before a Change in Control if:         (A) The termination is not for Cause,
Disability or death; and                      (B) The termination occurs either
on or after:           (v) The announcement by Bancorp, or any other Person,
that a Change in Control is contemplated or intended; or                       
(vi) The date a contemplated or intended Change in Control should have been
announced under applicable securities or other laws; or       (4) The date the
Executive’s period of continued employment under Section 3(b) ends.     (p)
“Voting Control” means holding more than 50% of the combined voting power of an
entity’s then outstanding securities entitled to vote in the election of its
directors or other governing body.   2. INITIAL TERM; RENEWALS; EXTENSION.
                 (a) The initial term of this Agreement begins on the Effective
Date and ends on December 31, 2004.                  (b) Following this initial
term, this Agreement will automatically renew on January 1 of each year for
subsequent one-year terms, unless not later than the September 30 preceding the
upcoming renewal date, either the Company or the Executive gives the other
written notice terminating this Agreement as of the upcoming December 31.    
(c) If a definitive agreement providing for a Change in Control is signed on or
before the expiration date of the initial term or any renewal term, the term of
this Agreement then in effect will automatically be extended to 24 months after
the effective date (as stated in the definitive agreement) of the Change in
Control. During this extended period, the Board may not terminate this Agreement
without the Executive’s written consent.   3. EXECUTIVE'S OBLIGATIONS.     (a)
The Executive agrees that, upon notification that the Company has received a
Change in Control Proposal, the Executive shall:       (1) At the Company’s
request, assist the Company in evaluating that proposal; and                   
(2) Not resign the Executive’s position with the Company until the transaction
contemplated by that proposal is either consummated or abandoned.     (b) If,
within 24 months following a Change in Control, the Company wants the Executive
to continue employment in a position or under circumstances that would qualify
as Good Reason for the Executive to terminate employment, the Executive shall
nevertheless agree to that continued employment, provided that:  

--------------------------------------------------------------------------------


(1) The term of this continued employment shall not exceed 90 days or such
shorter or longer term as agreed by the Company and the Executive;       (2) The
continued employment will be at an executive-level position that is reasonably
comparable to the Executive’s then current position;       (3) The continued
employment shall be at either:         (A) The Executive’s then current place of
employment; or         (B) Such other location as agreed by the Company and the
Executive; and       (4) As compensation for this continued employment, the
Executive shall receive:         (A) The same base pay and bonus arrangement as
in effect on the day before the continued employment agreement became effective
(or their hourly equivalent); and         (B) Either:           (i) Continuation
of the Executive’s employee benefits, fringe benefits and perquisites at their
then current level; or                        (ii) If that continuation is not
reasonably feasible, the Executive shall receive additional cash compensation
equal to the amount the Company would have paid as the employer contribution for
the items that cannot be continued.   4.      SEVERANCE BENEFITS. Upon a
Termination Event, the Executive will receive severance benefits as follows:  
               (a) Components. The severance benefits will consist of:       (1)
The cash compensation payment under subsection (b) below;       (2) The equity
acceleration under subsection (c) below;       (3) The health plan continuation
benefits under subsection (d) below;       (4) The 401(k) equivalency payment
under subsection (e) below; and       (5) The outplacement/tax planning benefits
under subsection (f) below.                  (b) Cash Compensation Payment.
                   (1) This payment will equal three times the Executive’s cash
compensation. The Executive’s “cash compensation” is the sum of:         (A) The
Executive’s adjusted salary as determined under paragraph (2) below; and        
(B) The Executive’s average bonus as determined under paragraph (3) below.
                   (2) The Executive’s “adjusted salary” is the Executive’s
annualized regular monthly salary in effect on the date of the Termination Event
as reportable on IRS Form W-2, adjusted by including and excluding the following
items:  

--------------------------------------------------------------------------------


                                             (A) Include any salary deferral
contributions made under any employee benefit plan maintained by the Company,
including Bancorp’s Executives’ Deferred Compensation Plan;                (B)
Exclude:  

                                                            (i) Bonus payments;
               (ii) Bonus amounts deferred including any made under any employee
benefit plan maintained by the Company, including Bancorp’s Executives’ Deferred
Compensation Plan;   (iii) Reimbursements or other expense allowances, fringe
benefits (cash and noncash), moving expenses, severance or disability pay and
welfare benefits;   (iv) Employer contributions to a deferred compensation plan
to the extent the contributions are not included in the Executive’s gross income
for the calendar year in which contributed and any distributions from a deferred
compensation plan, regardless of whether those amounts are includible in the
Executive’s gross income when distributed;   (v) Amounts realized from the
exercise of non-qualified stock options or when restricted stock (or property)
becomes freely transferable or no longer subject to a substantial risk of
forfeiture;   (vi) Amounts realized from the sale, exchange or other disposition
of stock acquired under a qualified stock option;   (vii) The value of a
non-qualified stock option included in income in the year in which granted;  
(viii) Amounts includible in income upon making a Code § 83(b) election;   (ix)
Taxable benefits, such as premiums for excess group term life insurance;   (x)
Imputed income from any life insurance on the Executive’s life that is owned by
or funded in whole or in part by the Company; and   (xi) Other similar recurring
or non-recurring payments.  

                 (3) The Executive’s “average bonus” is the average of:
                   (A) The actual bonus paid for the year before the year in
which the Termination Event occurs; and                                 (B) The
annualized amount of the bonus the Executive earned through the date of the
Termination Event for the bonus computation year in which the Termination Event
occurs.  

--------------------------------------------------------------------------------


               (c) Equity Acceleration.     (1) Subject to paragraph (2) below,
upon the date of the Termination Event:       (A) All stock options held by the
Executive that are not otherwise vested as of that date shall become immediately
vested and exercisable notwithstanding any vesting provisions in the grant of
those options; and       (B) Any restrictions on the restricted stock held by
the Executive shall immediately lapse.     (2) The Board may exclude any
particular grant of stock options or restricted stock from the acceleration
provisions of paragraph (1) above, but only as follows:       (A) Any current
grants as of the Effective Date that are to be excluded must be listed in a
separate appendix to this Agreement.       (B) Any grants made after the
Effective Date will be excluded only if the exclusion is made at the time the
grant is made.                (d) Health Plan Continuation Benefits. The Company
will provide health plan continuation benefits as follows:                  (1)
For the period specified in paragraph (3) below, the Company will pay the
premiums (both the employer and employee portions) for COBRA continuation
coverage under the Company’s group health plans as in effect at that time.
                 (2) The Executive will have all the rights available under
COBRA to change plans and coverage category (i.e., employee only, employee plus
spouse or full family or such other categories that are in effect at that time).
    (3) The Company will make the COBRA premium payments until the earliest of
the following events occurs:  

--------------------------------------------------------------------------------


                              (A) The date COBRA coverage would otherwise end by
law; or                               (B) 18 months of premiums have been paid.
 

(e) 401(k) Equivalency Payment. The Company shall pay the Executive a lump sum
cash payment equal to three times the sum of the Executive’s “deemed matching
contribution” (as determined under paragraph (2) below) and the Executive’s
“deemed profit-sharing contribution” (as determined under paragraph (3) below).
    (1) For purposes of determining the Executive’s deemed matching and
profit-sharing contributions, the Executive’s “deemed 401(k) Plan compensation”
will be the Executive’s cash compensation under subsection (b)(1) above, but
limited to the maximum amount allowable under the 401(k) Plan’s definition of
“compensation” as in effect at that time.     (2) The deemed matching
contributions will be determined as follows:       (A) First, the Executive’s
“deemed elective deferral contributions” will be determined by multiplying the
Executive’s deemed 401(k) Plan compensation under paragraph (1) above by the
lesser of:         (i) The deferral percentage the Executive had in effect under
the 401(k) Plan on the date of the Termination Event; or         (ii) The
maximum deferral percentage allowed by the 401(k) Plan for highly compensated
employees (if applicable to the Executive) for the plan year in which the
Termination Event occurs, if that percentage has been determined by the date of
Termination Event.                      (B) Second, the deemed matching
contribution formula will be applied to the amount of the deemed elective
deferral contributions as calculated under subparagraph (A) above, to determine
the amount of the deemed matching contributions. For this purpose, the “deemed
matching contribution formula” is:         (iii) The 401(k) Plan’s matching
contribution formula for the plan year in which the Termination Event occurs; or
        (ii) If that formula has not been determined by the date of the
Termination Event, the formula for the previous plan year.                  (3)
The deemed profit-sharing contributions will be determined by multiplying the
Executive’s deemed 401(k) Plan compensation under paragraph (1) above by:
                   (A) The actual bonus paid or payable for the bonus
computation year that ended before the bonus computation year in which the
Termination Event occurs; and       (B) The annualized amount of the bonus the
Executive earned, determined as of the end of the month in which the Termination
Event occurs, for the bonus computation year in which the Termination Event
occurs.                              

--------------------------------------------------------------------------------


(f) Outplacement/Tax Planning Services. At the Executive’s election, for up to
12 months from the date of the Termination Event, the Executive may receive up
to $5,000 in outplacement and/or tax planning services from service providers
selected by the Company. The Company will pay the service providers directly for
these benefits. The Executive will not have an option to receive cash in lieu of
these outplacement or tax planning benefits.     (g) Times for Payment.      
(1) Except as provided in paragraphs (2), (3) and (4) below, payment of the
severance benefits provided under this section shall be paid on the first day of
the seventh month following the date of the Termination Event;       (2) Payment
of the severance benefits provided under this section shall be paid within 30
days after the date of the Termination Event to the extent the amount paid does
not exceed the amount of payments that would be excepted from the six-month
delay rule of paragraph (1) above under:         (A) Treas. Reg. §
1.409A-1(b)(9)(iii) (relating to payment upon involuntary separation of service
of up to two times the lesser of an employee’s annual rate of compensation or
the Code § 401(a)(17) limit on includible compensation for qualified plans);
and/or                (B) Treas. Reg. § 1.409A-1(b)(9)(v) (relating to payments
of certain reimbursements, medical benefits, in-kind benefits and other limited
payments not exceeding the Code § 402(g)(1) limit on elective deferrals);      
  The Company, in its sole discretion, shall determine the amount of the
severance benefit payable under this paragraph and shall notify the Executive of
the amount payable promptly after that amount is determined;       (3) The COBRA
premiums under subsection (d) above will be paid as due under the terms of the
applicable group health plan; and                    (4) Outplacement services
under subsection (f) above will be paid as billed by the service provider.   5. 
    GROSS-UP PAYMENT. If any or all of the severance benefits under Section 4
constitute a “parachute payment” under Code § 280G, the Company shall pay the
Executive a “Gross-Up Payment” as follows:                  (a) Amount of
Payment. The Gross-Up Payment shall be equal to the amount necessary so that the
net amount of the severance benefits received by the Executive, after
subtracting the excise tax imposed under Code § 4999 (“excise tax”), and after
also subtracting all federal, state or local income tax, FICA and the excise tax
on the Gross-Up Payment itself, shall be equal to the net amount the Executive
would have received if no excise tax had been imposed and no Gross-Up Payment
had been paid.                  (b) Calculation of Payment Amount. The amount of
the Gross-Up Payment shall be determined as follows:  

--------------------------------------------------------------------------------


                 (1) The determination will be made by independent accountants
and/or tax counsel (the “consultant”) selected by the Company with the
Executive’s consent (which consent will not be unreasonably withheld). The
Company shall pay all of the consultant’s fees and expenses.                 
(2) As part of this determination, the consultant will provide the Company and
the Executive with a detailed analysis and supporting calculations of:      
(A)  The extent to which any payments or benefits paid or payable to the
Executive are subject to Code § 280G (including the reasonableness of any
compensation provided for services rendered before or after the Change in
Control); and                (B) The calculation of the excise tax under Code §
4999.       (3) The consultant may make such assumptions and approximations
concerning applicable tax rates and rely on such interpretations regarding the
application of Code §§ 280G and 4999 as it deems reasonable. The Company and the
Executive will provide the consultant with any information or documentation the
consultant may reasonably request.   (c) Time for Payment. The Gross-Up Payment
shall be made on the first day of the seventh month after the date of the
Termination Event.   (d) Adjustments. Subject to the Company’s right under
subsection (e) below to contest an excise tax assessment by the Internal Revenue
Service, the amount of the Gross-Up Payment will be adjusted as follows:
                 (1) Overpayment. If the actual excise tax imposed is less than
the amount that was taken into account in determining the amount of the Gross-Up
Payment, the Executive shall repay at the time that the amount of the reduced
excise tax is finally determined the portion of the Gross-Up Payment
attributable to that reduction (plus the portion of the Gross-Up Payment
attributable to the excise tax, FICA and federal, state and local income tax
imposed on the portion of the Gross-Up Payment being repaid by the Executive, to
the extent the repayment results in a reduction in or refund of excise tax, FICA
or federal, state or local income tax), plus interest as determined under Code §
7872(f)(2)(B) on the amount of the repayment.     (2) Underpayment. If the
actual excise tax imposed is more than the amount that was taken into account in
determining the amount of the Gross-Up Payment, the Company shall make an
additional gross-up payment to compensate for that excess (plus interest as
determined under Code § 7872(f)(2)(B)) within 10 days of the date the amount of
the excess is finally determined.   (e) Company’s Right to Contest. The Company
has the right to contest any excise tax assessment made by the Internal Revenue
Service on the following terms and conditions:     (1) The Executive must notify
the Company in writing of any claim by the Internal Revenue Service that, if
upheld, would result in the payment of excise taxes in amounts different from
the amount initially determined by the consultant. The Executive shall give this
notice as soon as possible but in no event later than 15 days after the
Executive receives the notice from the Internal Revenue Service.     (2) If the
Company decides to contest the assessment, it must notify the Executive within
30 days of receiving the notice from the Executive.  

--------------------------------------------------------------------------------


(3) The Company will have full control of the proceedings, including settlement
authority and the right to appeal.       (4) The Executive will cooperate fully
in providing any testimony, information or documentation reasonably required by
the Company in connection with the proceedings.       (5) The adjustments
required under subsection (d) above shall not be made until the Company has
concluded a settlement agreement with the Internal Revenue Service, exhausted
its (or the Executive’s) rights to contest the Internal Revenue Service’s
determination or notified the Executive that it intends to concede the matter,
whichever occurs first.       (6) The Company shall bear all fees and costs
associated with the contest.       (7) The Company will indemnify the Executive
from any taxes, interest and penalties that may be imposed upon the Executive
with respect to the payments made under paragraph (6) above and this paragraph
(7).     (f) Effect of Repeal. If Code §§ 280G and 4999 are repealed without
successor provisions being enacted, this Section shall be of no further force or
effect.   6. OTHER COMPENSATION AND TERMS OF EMPLOYMENT. This Agreement is not
an employment agreement. Accordingly, other than providing for the benefits
payable upon a Change in Control, this Agreement will not affect the
determination of any compensation payable by the Company to the Executive, nor
will it affect the other terms of the Executive’s employment with the Company.
The specific arrangements referred to in this Agreement are not intended to
exclude or circumvent any other benefits that may be available to the Executive
under the Company’s employee benefit or other applicable plans, programs or
arrangements upon the termination of the Executive’s employment.   7.
WITHHOLDING. All payments made to the Executive under this Agreement are subject
to the withholding of income and payroll taxes and other payroll deductions that
the Company reasonably determines are appropriate under applicable law or
regulations.   8. ASSIGNMENT.                  (a) The Company will require any
successor, whether by direct or indirect purchase, merger, consolidation or
otherwise to all or substantially all of its business or assets (a
“succession”), to expressly assume this Agreement. This assumption shall be
obtained before the effective date of the succession. Failure of the Company to
obtain this assumption shall be a breach of this Agreement and, if the
succession qualifies as a “change in control event” (as defined under Treas.
Reg. § 1.409A-3(i)(5)(i)), the Executive shall be entitled to compensation from
the Company in the same amount and on the same terms that the Executive would be
entitled to under this Agreement following a Change in Control, except that, for
this purpose:                    (1) The closing date of the succession shall be
deemed to be the date of the Termination Event (the “deemed Termination Event”),
regardless of whether the Executive’s employment terminates on that date;
                   (2) The Executive will have no continued employment
obligation under Section 3(b) as of the deemed Termination Event;  

--------------------------------------------------------------------------------


(3) The equity acceleration under Section 4(c) will be effective on the date of
the deemed Termination Event;                      (4) Except to the extent the
six-month payment delay provision of Section 4(g) of this Agreement is
applicable, within five (5) business days of the deemed Termination Event, the
Company will pay the Executive a lump sum cash payment equal to the sum of:    
    (I) The cash compensation payment under Section 4(b);                     
(J) Eighteen times the monthly COBRA premium amount for the group health plan
coverage the Executive had in effect on the date of the deemed Termination
Event;         (K) The 401(k) equivalency payment under Section 4(e); and      
  (L) The maximum amount that would have been paid under Section 4(f) to the
outplacement service provider.     (b) The Executive may not assign or transfer
this Agreement or any rights or obligations under it.                9.
UNSECURED GENERAL CREDITOR. Neither the Executive nor anyone else claiming on
behalf of or through the Executive shall have any right with respect to, or
claim against, any insurance policy or other asset the Company may acquire to
assist it in financing its obligations under this Agreement. The Executive shall
be an unsecured general creditor of the Company with respect to any amount
payable under this Agreement.   10. JOINT AND SEVERAL OBLIGATION. Bancorp and
the Bank will be jointly and severally liable for the payment obligations under
this Agreement.   11. DEATH BENEFIT.                  (a) Any severance benefits
under Section 4 remaining unpaid at the Executive’s death shall be paid under
the terms and conditions of this Agreement, to the beneficiary or beneficiaries
determined under subsection (b) below.     (b) The Executive may designate the
beneficiary or beneficiaries (who may be designated concurrently or
contingently) to receive the death benefit under this Agreement under the
following terms and conditions:       (1) The beneficiary designation must be in
a form satisfactory to the Committee and must be signed by the Executive.      
(2) A beneficiary designation shall be effective upon receipt by the Committee
or its designee and shall cancel all beneficiary designations previously filed
by the Executive, provided it is received before the Executive’s death.      
(3) The Executive may revoke a previous beneficiary designation without the
consent of the previously designated beneficiary. This revocation is made by
filing a new beneficiary designation form with the Committee or its designee,
and shall be effective upon receipt.       (4) A divorce will automatically
revoke the portion of a beneficiary designation designating the former spouse as
a beneficiary.  

--------------------------------------------------------------------------------


(5) If a beneficiary disclaims the death benefit, the benefit will be paid as if
the beneficiary had predeceased the Executive.       (6) If a beneficiary who is
in pay status dies before full distribution is made to the beneficiary, the
unpaid balance of the distribution will be paid to the beneficiary’s estate.    
  (7) If, at the time of the Executive’s death, the Executive has failed to
designate a beneficiary, the Executive’s beneficiary designation has become
completely invalid under the provisions of this subsection or there is no
surviving beneficiary, the benefit will be paid in the following order of
priority:         (A) To the Executive’s spouse, if living; or                 
    (B) To the Executive’s estate.   12. GENERAL PROVISIONS.                 
(a) Choice of Law/Venue.                    (1) This Agreement shall be
construed and its validity determined according to the laws of the State of
Oregon, other than its law regarding conflicts of law or choice of law, to the
extent not preempted by federal law.                    (2) Any dispute arising
out of this Agreement must be brought in either Clackamas County or Multnomah
County, Oregon, and the parties will submit to personal jurisdiction in either
of those counties.     (b) Arbitration. Any dispute or claim arising out of or
brought in connection with this Agreement, shall be submitted to final and
binding arbitration as follows:       (1) Before proceeding to arbitration, the
parties shall first attempt, in good faith, to resolve the dispute or claim by
informal meetings and discussions between them and/or their attorneys. The
Chairman of the Board will act on behalf of the Company at these meetings and
discussions. This informal dispute resolution process will be concluded within
30 days or such longer or shorter period as may be mutually agreed by the
parties.       (2) After exhausting the informal dispute resolution process
under paragraph (1) above, upon the request of any party, the matter will be
submitted to and settled by arbitration under the rules then in effect of the
American Arbitration Association (or under any other form of arbitration
mutually acceptable to the parties involved). Any award rendered in arbitration
will be final and will bind the parties, and a judgment on it may be entered in
the highest court of the forum having jurisdiction. The arbitrator will render a
written decision, naming the substantially prevailing party in the action and
will award such party all costs and expenses incurred, including reasonable
attorneys’ fees.  

--------------------------------------------------------------------------------


(c) Attorneys’ Fees.                  (1) If any breach of or default under this
Agreement results in either party incurring attorneys’ or other fees, costs or
expenses (including those incurred in an arbitration), the substantially
prevailing party is entitled to recover from the non-prevailing party its
reasonable legal fees, costs and expenses, including attorneys’ fees and the
costs of the arbitration, except as provided in paragraph (2) below.  
                 (2) If the Executive is not the substantially prevailing party,
the Executive shall be liable to pay the Company under paragraph (1) above only
if the arbitrator determines that:                    (A) There was no
reasonable basis for the Executive’s claim (or the Executive’s response to the
Company’s claim); or                    (B) The Executive had engaged in
unreasonable delay, failed to comply with a discovery order or otherwise acted
in bad faith in the arbitration.     (3) Either party shall be entitled to
recover any reasonable attorneys’ fees and other costs and expenses it incurs in
enforcing or collecting an arbitration award.     (4) If an award under this
subsection is made to the Executive and accountants or tax counsel selected by
the Company with the Executive’s consent (which shall not be unreasonably
withheld) determine that the award is includible in Executive’s gross income,
the Company shall also pay the Executive a gross-up payment to offset the taxes
imposed on that award, including the taxes on the gross-up payment itself. This
gross-up payment shall be determined following the methodology employed in
Section 5(b).     (d) Entire Agreement. This Agreement contains the entire
agreement among the parties with respect to its subject matter, and it
supersedes all previous agreements between the Executive and the Company and any
of its subsidiaries pertaining to this subject matter. By signing this
Agreement, the Executive waives any and all rights the Executive may have had
under any previous agreement providing for benefits upon a Change in Control
(regardless of how that term is defined in those prior agreements) that the
Executive may have entered into with the Company or any of its subsidiaries.  
(e) Successors. This Agreement binds and inures to the benefit of the parties
and each of their respective affiliates, legal representatives, heirs and, to
the extent permitted in this Agreement, their successors and assigns.   (f)
Amendment. This Agreement may be amended only through a written document signed
by all of the parties. An amendment to this Agreement may not accelerate or
delay the payment of benefits under this Agreement except as permitted under
Code § 409A.  

--------------------------------------------------------------------------------


(g) Construction. The language of this Agreement was chosen jointly by the
parties to express their mutual intent. No rule of construction based on which
party drafted the Agreement or certain of its provisions will be applied against
any party.                               (h) Section Headings. The section
headings used in this Agreement have been included for convenience and reference
only.   (i) Citations. Citations to a statute, act or rule are to that statute,
act or rule as amended or to its successor at the relevant time. Citations to a
particular section of a statute, act or rule are to that section as amended or
renumbered or to the comparable provision of any successor as in effect at the
relevant date.   (j) Counterparts. This Agreement may be executed in one or more
counterparts, and all counterparts will be construed together as one Agreement.
  (k) Severability. If any provision of this Agreement is, to any extent, held
to be invalid or unenforceable, it will be deemed amended as necessary to
conform to the applicable laws or regulations. However, if it cannot be amended
without materially altering the intentions of the parties, it will be deleted
and the remainder of this Agreement will be enforced to the extent permitted by
law.  

  EXECUTIVE:       COMPANY:      WEST COAST BANCORP    /s/ Xandra McKeown     
By:  /s/ Robert D. Sznewajs  James D. Bygland      Title:  President and Chief
Executive Officer  Date: December 30, 2008       Date: December 30, 2008       
WEST COAST BANK      By:  /s/ Robert D. Sznewajs      Title:  President and
Chief Executive Officer      Date: December 30, 2008 


--------------------------------------------------------------------------------